Per Cwriam.
The appellees, who were the plaintiffs, sued Me Cole on a promissory note, for the payment of 541 dollars. Issues, properly made, were submitted to the Court for trial. Finding for the plaintiff. Each party moved for a new trial, and each motion was overruled. Judgment on the finding of the Gourt. The defendant appeals to this Court, and assigns for error the refusal to *318grant him a new trial. This being the only error of which the appellant complains, and the evidence given on the trial not being in the record, the judgment must be affirmed; because we have often decided that when the evidence is not made a part of the record, the opinion of. the Court below in overruling a motion for a new trial, will not be reviewed. 8 Ind. R. 470, 499.—11 id. 260.
,D. Moss, for the appellant.
The judgment is affirmed with 6 per cent, damages and costs.